OPINION
By THE COURT.
This is a motion to dismiss the appeal for the reason that the Court has no jurisdiction of the subject of the appeal.
The record reveals that the order appealed from is one overruling a demurrer to the petition. Ths is not a final order from which an appeal may be prosecuted. National Guarantee & Finance Co. v. Russell, 25 Abs 483; Kelly v. Kelly, 74 Oh Ap 225. The appellant cites the case of Spencer v. Miller, 52 Abs 347, but in this case the demurrer was sustained and the action dismissed. The appeal was from the order *85dismissing the action and not from the ruling on the demurrer. The motion to dismiss will be sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.